Case 5:17-cv-01072-DAE Document 163 Filed 01/15/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON Chapter §
No. 2060, United Daughters of the
Confederacy, ROBIN TERRAZAS, §
President, JEAN CAROL LANE, First CIVIL ACTION NO.
Vice-President § SA-17-CV-1072-DAE
§
§

Vv.

THE CITY OF SAN ANTONIO

PLAINITFFS’ OPPOSED MOTION FOR LEAVE
TO DESIGNATE EXPERT

 

Plaintiffs, the Albert Sidney Johnston Chapter, submits this Motion For Leave to
Designate Expert, and shows as follows:

1. Discovery in this matter ended Sept. 21, 2018. The deadline to designate
experts expired on Aug. 23, 2018. But, since discovery ended, it has become apparent
through mediation and follow-on discussions that the City will oppose replacing the
Confederate Memorial back in Travis Park, regardless of the outcome of the trial. It has
become apparent to Plaintiffs, therefore, that they may well lose the right to use the
center of Travis Park even if they prevail at trial. It would, therefore, be helpful to the
Court to have an expert who can address the value of the right to use that center of Travis
Park. If Plaintiffs prevail, they will ask that the memorial be replaced back in Travis Park,
or in the alternative, they be awarded compensation for losing their right to use of the
center of Travis Park.

2. The Plaintiff moves to designate John Baines as an expert realtor in San
Antonio. He has engaged in commercial and ranch realty in and around San Antonio
since 1972. He is also the Founder and Chairman of the Viet Nam Veterans of San
Antonio, a non-profit which raised the money for the Viet Nam War memorial

downtown.
Case 5:17-cv-01072-DAE Document 163 Filed 01/15/20 Page 2 of 4

3. It was not apparent that the City would oppose replacing the Memorial before
the parties mediated this matter. Mediation occurred on March 19, 2019. The parties

engaged in settlement discussions as recently as Dec. 13, 2019.

Conference
Plaintiff conferred with the Defendant regarding this motion. Defendant indicated
it would oppose this motion.
WHEREFORE, Plaintiffs pray that the Court allow the designation of an expert
regarding the value of Plaintiff's right to use the center of Travis Park for the Confederate

Memorial; and for all relief, at law and in equity, to which it may justly be entitled.

Respectfully submitted,
Case 5:17-cv-01072-DAE Document 163 Filed 01/15/20 Page 3 of 4

TV Desweg ( \ Ce
Thomas J. Crane
T.S.B. No. 05007320

LAW OFFICE OF THOMAS J. CRANE
900 N.E. Loop 410, Suite D306

San Antonio, Texas 78209

(210) 736-1110

(210) 745-4258 Fax
tom@cranelawyer.net

Attorney for Plaintiff

Certificate of Service

Lcertify that a true copy of the foregoing instrument was electronically filed on
the _\d+ A day of January, 2020 with the Clerk of Court using the CM/ECF system
which will send notice of such filing to the following counsel:

Shawn Fitzpatrick

Fitzpatrick & Kosanovich

P.O. Box 831121

San Antonio, Texas 78283-1121]

Thomas J. Crane

 
Case 5:17-cv-01072-DAE Document 163 Filed 01/15/20 Page 4 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON Chapter = §
No. 2060, United Daughters of the

Confederacy, ROBIN TERRAZAS, §
President, JEAN CAROL LANE, First CIVIL ACTION NO.
Vice-President § SA-17-CV-1072-DAE
v. §
THE CITY OF SAN ANTONIO §

ORDER

On this came to be heard the Plaintiffs’ Motion for Leave to Designate Expert.
Having heard argument of counsel and reviewed the motion and attachments, it appears
that the motion does have merit.

It is therefore:

ORDERED that the Plaintiffs be allowed to designate John Baines as an expert in

commercial realty. Plaintiffs must produce Mr. Baines’ report within 30 days of this

order.

SIGNED AND ENTERED this ___ day of , 2020.

 

 

DAVIND A. EZRA
UNITED STATES DISTRICT JUDGE
